DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 06/21/2021 is acknowledged.  Claims 7-10 have been amended.  Claims 6 and 11 have been cancelled.  Claims 1-5, 7-10 and 12-14 are currently pending.  Claims 1-5 remain withdrawn.  
In light of the amendment to the claims the rejection of claim 8 under 35 U.S.C. 112(b) is withdrawn. 

Response to Arguments
 	Applicant’s argues that Shin teaches β-glucosidase and not β-glycosidase as currently claimed and that Noh does not disclose β-glucosidase, and that there is no teaching suggestion or motivation to combine the references.  This is not found persuasive, as has been previously noted the enzyme of Noh has glucosidase and glycosidase activities.  Further as noted in Shi, the enzyme of Noh is repeatedly referred to as a β-glucosidase (3.2 Effects of pH and temperature on compound K production, Table 1, 3.5 Compound K production from ginseng root extract under optimum conditions).  The prior art thus teaches the enzyme used in the method of Noh is a β-glycosidase/glucosidase, and recognizes its activity as a glucosidase.  
Applicant further argues hindsight reconstruction. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant rejection only knowledge which was within the level of ordinary skill at the time of the invention was made was used, as demonstrated by the reference to Noh and Shin.
Applicant further argues that Noh does not teach the inclusion of α-L-arabinofuranosidase, nor does Noh therefore teach an amount of α-L-arabinofuranosidase.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  These limitation are taught by Shin or addressed in the rejection.
	Applicant argues that because Noh teaches the highest reported productivity of compound K, that one of skill in the art would not seek to combine it with another reference.  This is not found persuasive as one of ordinary skill in the art routinely attempts to improve upon previous work, as Noh improved upon the work preceding it.  This is further exemplified by Shin referencing the work of Noh. 
	Applicant further argues that Shin teaches Units/mL while the instant limitation requires parts by weight, and that these cannot be converted.  This however is not found persuasive.  The amount added provides a starting point from which one of ordinary skill in the art at the 
	Applicant further argues that ratio of weight percent claimed provides for all of compounds Mc to be converted to compound K. This is not found persuasive as Shin demonstrates that the ratio of glucosidase activity and α-L-arabinofuranosidase activity are result effective variables that control the production of compound K from ginsenoside Rc (Figure 1a), This transformation proceeds through compound Mc (Figure 7, Figure 6).  Therefore it is not surprising or unexpected that a level of α-L-arabinofuranosidase would result in complete transformation of Compound Mc.  In addition, even if the argument were persuasive, it is not commensurate in scope with the claim limitations. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (Ginsenoside compound K production from ginseng root extract by a thermostable beta-glycosidase from Sulfolobus solfataricus. 2009/previously cited) in view of Shin (Complete conversion of major protopanaxadiol ginsenosides to compound K by the combined use of α-L-arabinofuranosidase and β-galactosidase from Caldicellulosiruptor saccharolyticus and β-glucosidase from Sulfolobus acidocaldarius. J Biotechnol. 2013 – cited in the IDS filed 03/28/2019).
Regarding claim 7 and the limitation “A method for preparing ginsenoside compound K, comprising the step of mixing a saponin-containing material comprising at least one of ginsenoside Rbl, ginsenoside Rb2, ginsenoside Rc, and ginsenoside Rd with a high temperature-p-glycosidase…to ferment the.” Noh teaches "production of compound K from ginsenosides Rb1, Rb2, Rc, and Rd in ginseng root extract and the steps involved in production using the broad specificity of beta-glycosidase from S. solfataricus" (p. 316, last sentence prior to Materials and Methods).  As noted in the instant specification ginseng extract is a saponin 
Noh teaches β-glycosidase from S. solfataricus was mixed and reacted with ginseng root extract (p. 317, left side, "Optimization of pH and temperature...", first paragraph). This results in the fermentation of the extract to product compound K. 
Regarding the limitation “with a high temperature-p-glycosidase”, Noh teaches, reacting at 70, 75, 80, 85, 90, 95, and 100°C, with an optimum production of compound K at 90 (p. 318, Figure 2).  The instant application defines high a temperature enzyme to be an enzyme “that exhibits optimum activity at a high temperature of 70-95°C” ([0034] of the instant USPGPub). Therefore, the performance of the β-glycosidase taught by Noh in figure 2, page 318, in the temperature range of 70-100°C is interpreted to read on the instant claims.  
Regarding claim 7 and the limitation “and a high temperature-a-L-arabinofuranosidase to ferment the mixture”  Noh does not teach that addition of  α-L-arabinofuranosidase with a β-glycosidase to produce ginsenoside compound , nor does Noh teach a relative weight ratio of α-L-arabinofuranosidase to β-glycosidase.  This however would have been obvious to one of ordinary skill in the art as the use of α-L-arabinofuranosidase in fermentations of ginsenosides to produce ginsenoside compound K are taught in the same field of endeavor by Shin.
In the same field of endeavor as enzymatic conversions of ginseng root extract ginsenosides to product compound K, Shin teaches a method to completely convert ginsenosides Rc and Rb2 to ginsenoside compound K, as well as ginseng root extract, to compound K using a combination of α-L-arabinofuranosidase and β-glucosidase in addition to other combinations (¶ spanning pp. 33-34 and abstract). Shin teaches “the two- or three- 
Shin teaches a method of producing ginsenoside compound K from Rc and Rb2 (¶ spanning pp. 33-34) by mixing β-glucosidase with α-L-arabinofuranosidase (p. 35 Figure 1A and the ¶ spanning pp. 33-34 to see “SA-bglu” is β-glucosidase and “CS-abf” is α-L-arabinofuranosidase).  Shin teaches that the enzyme of Noh, referred to as a β-glucosidase, produced 80% conversion, while the three enzyme system of Shin produced 100% conversion “The highest previously reported conversion yield of compound K from major protopanaxadiol ginsenosides in ginseng root extract was 80% with β-glucosidase from S. solfataricus (Noh et al., 2009). In contrast, the conversion yield of the three-enzyme system in the present study was 100%. (Page 39, 3.5 Compound K production from ginseng root extract under optimum conditions)”. In addition, Shin teaches both enzymes maintained relative activity above 90°C, i.e. high temperature (p. 35, Figure 2).
Shin further teaches that the three enzyme system that includes L-arabinofuranosidase provides for three different conversion pathways while Noh provides for conversion using one pathway, “To produce compound K from compound Mc and compound Y, the -l-arabinofuranoside-hydrolyzing CSabf and the α-L-arabinopyranoside-hydrolyzing CS-bgal were mixed with the β-d-glucopyranoside-hydrolyzing SA-bglu. The combined use of the three enzymes resulted in the complete conversion of major protopanaxadiol ginsenosides in ginseng root extract to compound K via three transformation pathways: Rb1→ Rd →compound K; 
One of ordinary skill in the art would have found it obvious to add an α-L-arabinofuranosidase enzyme to the method of Noh, to improve the yield of compound K, via providing multiple pathways for converting different ginsenosides to compound K as taught by Shin.  One of ordinary skill in the art would have been motivated to do so to increase the yield of the desired product and provide complete conversion of ginsenosides to the desired product.  One of ordinary skill in the art would further have had a reasonable expectation of success in doing so as Shin demonstrates the conversion using similar enzymatic activities.  
Regarding claim 7 and the limitation “And wherein the amount of the high temperature-a-L-arabinofuranosidase is 2 to 5 part by weight based on 100 parts by weight of the high temperature-p-glycosidase.” Shin teaches the mixture of enzymes that has superior results than using a single enzyme, as explained above.  Shin teaches relative ratios of β-glucosidase and α-L-arabinofuranosidase (p. 35 Figure 1A) that range from 0.0 catalytic enzyme units to 2.0 of both enzymes, and that the ratio of these activities effects the amount of conversion or yield of compound K, thus identifying the ratio of enzymes as a result effective variable.  
While Shin teaches the measurement of catalytic units which is a different unit of measurement than parts by weight, in order to achieve some catalytic enzyme units, some 
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
Further one of ordinary skill in the art would find it obvious that in the process of optimizing the amount added in weight percent that yields of 100% conversion could be achieved as Shin demonstrates such conversion (Figure 1A, Abstract).
Regarding claims 8 and 9 and the limitations “wherein the step of mixing comprises mixing the saponin-containing material with a composition for production of ginsenoside compound K comprising a high temperature β-glycosidase and a high temperature α-L-arabinofuranosidase”, and “wherein the step of mixing is applying each of a high temperature-β- glycosidase and a high temperature-α-L-arabinofuranosidase”, One of ordinary skill in the art would find it obvious that the enzymes could be added as one composition or as two 
Regarding claims 13 and 14 and the limitations “wherein the fermentation is fermentation at a temperature of 70°C to 95°C” and “wherein the fermentation is fermentation at a temperature of 80°C to 90°C”, Shin teaches the enzymes are active for many hours at a temperature of 80-85 °C, and demonstrates activity on the scale of days at a temperatures of 70-75°C (Figure 3A), and further teaches optimum relative activity at a temperature of 80-85°C, with activity remaining at 90 °C (Figure 2A).  Noh further teaches an optimum temperature of 90°C with high activity from 80-100°C (Figure 2).   One of ordinary skill in the art would thus find it obvious to use optimum or near optimum temperatures for the enzymes.  Such as 80, 85 or 90°C. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Shin as applied to claims 7-9, 11, and 13-14 above, and in further view of Santos (Santos C., et al. Functional and biophysical characterization of a hyperthermostable GH51 α-L-arabinofuranosidase from Thermotoga petrophila. 2011/previously cited).
Regarding claim 10 and the limitation “wherein the high temperature- β-glycosidase is a β-glycosidase of Sulfolobus solfataricus, and the high temperature-a-L-arabinofuranosidase is an a-L-arabinofuranosidase of Thermotoga petrophila”, Noh teaches a β-glycosidase from Sulfolubus solfataricus (see Noh, p. 316, last sentence prior to Materials and Methods).
Thermotoga petrophila.  This however would have been obvious to one of ordinary skill in the art as α-L-arabinofuranosidase arabinofuranosidase from Thermotoga petrophilais taught in the same field of endeavor as high temperature α-L-arabinofuranosidases.
In the same field of endeavor, Santos teaches the insantly claimed α-L-arabinofuranosidase from Thermotoga petrophila, above. Santos also teaches “thermostable α-L-arabinofuranosidases are needed for many applications as high temperatures result in increased reaction velocities, reduced risk of contamination and high substrate solubility” (p. 132, left side, 2nd sentence).  Furthermore, Santos teaches the α-L-arabinofuranosidase from Thermotoga petrophila is “hyperthermostable” (title) as indicated by its ability to maintain activity at 100°C (p. 136 Figure 3A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the α-L-arabinofuranosidase from Thermotoga petrophila as taught by Santos in the method taught by Noh and Shin. The ordinary artisan would have been motivated to do so because Santos teaches thermostable α-L-arabinofuranosidases are needed for many applications as high temperatures result in increased reaction velocities” (p.132, left side, 2nd sentence) and the α-L-arabinofuranosidase from Thermotoga petrophila is hyperthermostable as it is capable of maintaining activity at 100°C (p. 136 Figure 3A). In view of the teachings of Noh, Shin, and Santos, there would have been a reasonable expectation of success that using the α-L-arabinofuranosidase from Thermotoga petrophila would allow the artisan to produce ginsenoside compound K, as the .   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Shin as applied to claims 7-9, 11, and 13-14 above, and in further view of Wu (Ultrasound-assisted extraction of ginseng saponins from ginseng roots and cultured ginseng cells. 2001)
Regarding claim 12 and the limitation “wherein the saponin-containing material is red ginseng extract”, Noh and Shin teaches using ginseng extract to produce ginsenoside compound K (p. 316, last sentence prior to Materials and Methods). 
Noh and Shin do not teach that the saponin containing ginseng extract can be red ginseng extract.  This difference however would have been obvious to one of ordinary skill in the art as red ginseng extract is known to comprise saponins containing the ginsenosides of interest in the same field of endeavor as ginsenosides containing saponin ginseng extracts by Wu. 
In the same field of endeavor Wu teaches the extraction of saponins from ginseng roots and cultured ginseng cells (title and abstract). The saponins that were extracted include the five major ginsenosides, Rb1, Rb2, Rc, Rd, and Rf (p. 449 section 2.4, whole ¶). Wu teaches extraction of saponins from four types of ginseng: American ginseng, Chinese ginseng, red Korean ginseng, and root cells from suspension culture (title, abstract, p. 348, section 2.1, first sentence). Wu also teaches red Korean ginseng has the second highest yield of saponins, second only to American ginseng (p. 350 Table 1).  
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657      
                                                                                                                                                                                                  
/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657